In this action for divorce in which defendant counterclaimed for divorce, an order was made dismissing the complaint and counterclaim after a trial on framed issues of fact. The order contained no provision with respect to custody of the issue of the marriage or directions to pay for support of defendant or of said issue. Thereafter, on defendant’s motion, an order was made granting custody to her, directing plaintiff to pay $350 a week for support of the children and $250 for a counsel fee for services in support of said motion. The appeal is by plaintiff from the last-mentioned order and from an order resettling it. Resettled order affirmed, with $10 costs and disbursements. No opinion. Appeal from original order dismissed, without costs. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur. [See post, p. 973.]